DETAILED ACTION

Claim Objections
1.    Claim 4 is objected to because of the following informalities:  using “ a* the eye tracker”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-11,19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al (2016/0270656 A1) in view of Green (2017/0311793 A1).

Regarding claim 1, Samec et al discloses a method to determine a binocular alignment (paragraph 0559 and paragraph 1574), the method comprising: of a first eye and a second eye of a patient at an apparent distance (paragraph 1598) using an eye tracker  (paragraph 1603); and determining an accommodative convergence of the first eye and the second eye at the apparent distance.  
Samec et al discloses all of the claimed limitations except measuring a disassociated phoria and using the measured disassociated phoria.
 Green measuring a disassociated phoria and using the measured disassociated phoria (paragraph 0036 and paragraph 0044).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to provide measuring a disassociated phoria and using the measured disassociated phoria in to the Samec et al a binocular alignment system for the purpose diagnose the patients eye sight based on the received signal as taught by Green (paragraph 0008).
Regarding claim 2, Samec et al discloses the measuring comprising: projecting non-fusible images for the first eye and the second eye using a stereo display (paragraph 1574).  
Regarding claim 3, Samec et al discloses the projecting comprising: projecting a dominant image for the first eye; and projecting a non-dominant image for the second eye (paragraph 2204).  
Regarding claim 4, combination of Samec et al and Green discloses the measuring comprising: measuring the disassociated phoria by measuring an orientation of at least one of the first eye and the second eye in a relaxed state, using the eye tracker r.  
Regarding claim 6, combination of Samec et al and Green discloses the determining comprising: presenting a first image for the first eye and a second image for the second eye, with the apparent distance vergence corrected with the measured disassociated phoria, using a stereo display; wherein the first image and the second image are fusible.  
Regarding claim 7, combination of Samec et al and Green discloses wherein: the first image and the second image are peripheral.  
Regarding claim 8, combination of Samec et al and Green discloses wherein: the first image and the second image are dynamic.  
Regarding claim 9, combination of Samec et al and Green discloses wherein: the first image and the second image are static.  
Regarding claim 10, combination of Samec et al and Green discloses wherein: the first image and the second image are central.  
Regarding claim 11, combination of Samec et al and Green discloses the determining comprising: projecting a first added central image for the first eye, and projecting a second added central image for the second eye, in an alternating manner, using the stereo display (paragraph 1598, Samec).  
Regarding claim 19, combination of Samec et al and Green discloses wherein: determining a distance vision accommodative convergence as an accommodative convergence resulting from performing the method at a distance vision apparent distance; and determining a near vision accommodative convergence as an accommodative convergence resulting from performing the method at a near vision apparent distance (paragraph 1803, Samec).  
Regarding claim 21, combination of Samec et al and Green discloses the determining a near vision accommodative convergence comprising: determining the near vision accommodative convergence at viewing angles below an equatorial direction.  
Regarding claim 22, combination of Samec et al and Green discloses wherein: the measuring at the apparent distance and the determining at the apparent distance are performed using an accommodation optics.  
Regarding claim 23, combination of Samec et al and Green discloses wherein: performing the method without soliciting a response from the patient.   
Allowable Subject Matter
3.   Claim 5, 12-18 and 20   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.   The following is a statement of reasons for the indication of allowable subject matter: projecting a centered image for the first eye with an apparent distance vergence, using a stereo display; projecting a distributed image for the second eye with an apparent distance vergence, using the stereo display, wherein the centered image and the distributed image are non-fusible; tracking a rotation of at least one of the first eye and the second eye using an eye tracker; identifying a relaxed state from a stabilization of the tracked rotation; and measuring the disassociated phoria by measuring an orientation of at least one of the first eye and the second eye in the relaxed state using the eye tracker and a computer and  the determining comprising: tracking an adjustment of the first eye in response to the projecting of the first added central image, and tracking an adjustment of the second eye in response to the projecting of the second added central image, using an the eye tracker and  the determining comprising: projecting a shifted first added central image with a first iterative associated phoria, to reduce the adjustment of the first eye; and projecting a shifted second added central image with a second iterative associated phoria to reduce the adjustment of the second eye, in an alternating manner, using the stereo display and a computer and   
the determining comprising: returning to the projecting the shifted first added central image step if the effective adjustment of the first and second eye is greater than the adjustment threshold; and identifying a stabilized associated phoria from the last first iterative associated phoria and the last second iterative associated phoria, if the effective adjustment of the first and second eye is less than the adjustment threshold.  
and the determining comprising: identifying a sum of the disassociated phoria and the stabilized associated phoria as a correction to the accommodative convergence, corresponding to the apparent distance.  Regarding claim 20, comprising: determining a distance vision accommodative response and a near vision accommodative response; and constructing a ratio of the distance vision accommodative convergence minus the near vision accommodative convergence, divided by the distance vision accommodative response minus the near vision accommodative response, to characterize the binocular alignment of the first eye and the second eye.  
Conclusion
5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/18/2022